Case 8:20-cv-00089-DOC-JDE Document 62-1 Filed 04/16/21 Page 1 of 6 Page ID #:530




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           [PROPOSED] ORDER GRANTING
                                           CONSENTED TO APPLICATION
15                          Plaintiff,     FOR LEAVE TO FILE UNDER SEAL
                                           PORTIONS OF DEFENDANTS’
16        vs.                              MOTION TO ENFORCE THE
                                           BINDING SETTLEMENT TERMS
17                                         SHEET AND FURTHER MOTIONS
     DESCENDENT STUDIOS INC., a            AND BRIEFS RELATED TO
18   Texas corporation, and ERIC           SETTLEMENT
19   PETERSON, an individual,
                                           Date:      N/A
                            Defendants.    Time:      N/A
20                                         Courtroom: 9D
21   DESCENDENT STUDIOS INC., a
22   Texas corporation,
23                    Counterclaimant,
24        vs.
25                                         Judge: Hon. David O. Carter
     LITTLE ORBIT LLC, a California
26   Limited Liability Company,            Complaint Filed:   1/16/2020
27                    Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 62-1 Filed 04/16/21 Page 2 of 6 Page ID #:531




 1         Defendants Descendent Studios Inc. and Eric Peterson’s (“Defendants”)
 2   Consented to Application for Leave to File Under Seal Portions of Defendants’
 3   Motion to Enforce the Binding Settlement Terms Sheet and Further Motions and
 4   Briefs Related to Settlement is hereby GRANTED. The following material shall be
 5   filed under seal:
 6     DOCUMENT              MATERIAL                 BASIS FOR             DESIGNATING
 7                           TO BE                    SEALING               PARTY
 8                           SEALED
 9     Defendants’ Notice    Portions                 Contains              Defendants
10     of Motion and         containing               Confidential
11     Motion to Enforce     settlement               Information that is
12     the Binding           terms:                   required to be
13     Settlement Terms      part of document maintained as
14     Sheet                 title; p. 1 at lines confidential under
15                           7, 14-21, 23-24,         the parties’
16                           26-27; p. 2 at           settlement
17                           lines 1-2, 4-6, 9,       agreement
18                           11, 13-16, 18-
19                           20, 22-25, fn. 1;
20                           p. 3 at lines 2-3,
21                           5-8, 10-26; p. 4
22                           at lines 1-2, 9,
23                           18-21
24     Memorandum of         Portions                 Contains              Defendants
25     Points and            containing               Confidential
26     Authorities in        settlement               Information that is
27     Support of            terms:                   required to be
28     Defendants’ Motion    part of document maintained as

                                                -1-
Case 8:20-cv-00089-DOC-JDE Document 62-1 Filed 04/16/21 Page 3 of 6 Page ID #:532




 1    to Enforce the        title; p. 1 at line     confidential under
 2    Binding Settlement    5, p. 2 at lines 1- the parties’
 3    Terms Sheet           5, 7-15, 17-18;         settlement
 4                          21-23; 26-27, p.        agreement
 5                          3 at lines 1, 3-4,
 6                          6-8, 10, 12-13,
 7                          17-18, 20-23,
 8                          25-26, fn. 1; p. 4
 9                          at lines 1-10,
10                          12-14, 19-20,
11                          24; p. 5 at lines
12                          1-2, 7-8, 18-19,
13                          21
14    Declaration of Eric   Portions                Contains              Defendants
15    Peterson in Support   containing              Confidential
16    of Defendants’        settlement              Information that is
17    Motion to Enforce     terms: part of          required to be
18    the Binding           document title;         maintained as
19    Settlement Terms      ¶¶ 6, 8-12,             confidential under
20    Sheet                 portions of             the parties’
21                          Exhibit A and B; settlement
22                          entire Exhibit C        agreement
23    Declaration of        Portions                Contains              Defendants
24    Michael C. Whitticar containing               Confidential
25    in Support of         settlement              Information that is
26    Defendants’ Motion    terms:                  required to be
27    to Enforce the        part of document maintained as
28    Binding Settlement    title;                  confidential under

                                                  -2-
Case 8:20-cv-00089-DOC-JDE Document 62-1 Filed 04/16/21 Page 4 of 6 Page ID #:533




 1    Terms Sheet             ¶¶ 5-6                the parties’
 2                                                  settlement
 3                                                  agreement
 4    [Proposed] Order on     Portions              Contains              Defendants
 5    Defendants’ Motion      containing            Confidential
 6    to Enforce the          settlement            Information that is
 7    Binding Settlement      terms:                required to be
 8    Terms Sheet             part of document maintained as
 9                            title; p. 1 at lines confidential under
10                            2-3, 9-12, 15,        the parties’
11                            18, 20-28; p. 2 at settlement
12                            lines 1, 6-8, 11-     agreement
13                            12, 22-23
14
15        The parties have agreed that any motions and briefs and related exhibits
16   relating to the Binding Settlement Terms Sheet and subsequent settlement
17   negotiations and disagreement should be sealed.
18        WHEREFORE, Paragraph 9 of the Binding Settlement Terms Sheet provides
19   that the settlement terms shall be kept confidential;
20        WHEREFORE, to keep the settlement terms confidential, the parties’ motion
21   and briefs relating to the settlement terms should be filed under seal;
22         WHEREFORE, the terms of the business and licensing deals between Little
23   Orbit and Descendent are also competitively sensitive business information that
24   could be used to the disadvantage of the parties by competing game sellers,
25   developers and publishers.
26         NOW THEREFORE, the Court hereby ORDERS that the Parties’ motions,
27   briefs, declarations and exhibits relating to the Binding Settlement Terms Sheet may
28   and shall be filed under seal, with redacted copies being filed not under seal as to all

                                                  -3-
Case 8:20-cv-00089-DOC-JDE Document 62-1 Filed 04/16/21 Page 5 of 6 Page ID #:534




 1   documents except the proposed Settlement Agreement and the Binding Settlement
 2   Terms Sheet.
 3         SO ORDERED.
 4
 5
     DATED:
 6                                      _____________________________________
                                        Honorable David O. Carter
 7                                      U.S. District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -4-
Case 8:20-cv-00089-DOC-JDE Document 62-1 Filed 04/16/21 Page 6 of 6 Page ID #:535




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On April 16, 2021, I filed a copy of the following document(s):
 6   [PROPOSED] ORDER GRANTING CONSENTED TO APPLICATION FOR
     LEAVE TO FILE UNDER SEAL PORTIONS OF DEFENDANTS’ MOTION
 7   TO ENFORCE THE BINDING SETTLEMENT TERMS SHEET AND
     FURTHER MOTIONS AND BRIEFS RELATED TO SETTLEMENT
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10
       •   Leo Edward Lundberg , Jr
11
           leo.law.55@gmail.com
12
       •   Michael Danton Richardson
13
           mdantonrichardson@yahoo.com
14
15
           Executed on April 16, 2021, at Los Angeles, California. I hereby certify that
16
     I am employed in the office of a member of the Bar of this Court at whose direction
17
     the service was made.
18
                                            /s/ Diane Hashimoto__________________
19                                         Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                              -1-
